Citation Nr: 1122899	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-39 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right shoulder disorder.

2.  Entitlement to service connection for a left arm disorder, to include as secondary to the right shoulder disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to the right shoulder disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 2000 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and October 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois.

In March 2011, the Veteran and his spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO in St. Louis, Missouri.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of service connection for a left arm disorder and a low back disorder, each to include as secondary to the right shoulder disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Although the Veteran had right shoulder injury prior to service, right shoulder pathology was ruled out at service entry and therefore his current chronic right shoulder disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board finds that service connection is warranted for right shoulder disability.  As such, no discussion of VA's duty to notify or assist is necessary.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The law provides that a Veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a change in the interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit and VA's General Counsel, and the regulation now provides that to rebut the presumption of soundness, VA must establish by clear and convincing evidence both that the disability existed prior to service and that it was not aggravated by service.  See 70 Fed. Reg. 23,027, 23,029 (2005).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a current right shoulder disorder that is related to service.  At his March 2010 hearing, he and his spouse testified that he although he had been treated for a right shoulder injury as a youth prior to his entry into service that injury had healed completely and was asymptomatic at the time of his entrance into service.  They reported that, during service, the Veteran sustained an additional injury to the right shoulder which has been symptomatic ever since.

A pre-service private medical record from the Vanderbilt University Department of Radiology and Radiological Sciences, dated in October 1991, shows that the Veteran was found to have an anterior and inferior dislocation of the right shoulder.  There were no fractures identified.

The Veteran's enlistment report of medical examination dated in March 2000 shows that clinical evaluation of the upper extremities was normal.  An eight-centimeter surgical scar of the right shoulder from a dislocation correction procedure was noted.  A medical consultation was conducted in which a history of a single dislocation of the right shoulder at age 16 was indicated.  It was said to have been treated by surgical repair, and the Veteran returned to football and other activities with no problem.  Physical examination ruled out any right shoulder pathology, instead revealing that the Veteran had normal range of motion and no right shoulder tenderness, swelling, or instability.  The impression was history of right shoulder surgery 11 years ago with excellent results.  X-rays revealed a metallic anchoring device in the lower portion of the glenoid rim, but no other abnormal findings.  In the associated report of medical history, the examiner concluded that there was no recurrence and no sequelae.  As such, the Veteran is presumed sound at service entry with respect to his right shoulder.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition attaches only where there has been an induction examination in which the later-complained-of disability was not detected).

A service treatment record dated in May 2000 shows that the Veteran reported that his right shoulder felt like it gave way three times since being at Fort Leonard Wood.  The examiner referenced the original injury in high school and an assessment of instability was provided.

An Entrance Physical Standards Board Proceedings evaluation dated in May 2000 shows that it was indicated that after the Veteran arrived at Fort Leonard Wood, he had increased pain and was unable to perform activities, especially overhead work, push-ups, climbing, and throwing.  Physical examination revealed that the shoulder was without significant abnormality.  Range of motion was significantly guarded, especially with external rotation and forward flexion.  The impression was chronic pain, status post dislocation of the shoulder, symptomatic, existed prior to service.  It was recommended that the Veteran be separated from service as a result.

Private outpatient treatment records from D. A. W., M.D., dated from March 2005 to May 2005 show a reported history consistent with that as set forth above.  Dr. W. opined that the symptoms would continue to increase and that additional surgery in the future would likely be required.  A computed tomography (CT) scan dated in April 2005 showed no fracture or significant degenerative changes.

A lay statement from the Veteran's father-in-law, dated in May 2005, reflects that following the Veteran's return from service, he was unable to utilize his right arm at all.  There was significant loss of range of motion and discomfort, to the degree that he was unable to work for six months.  It was also asserted that since his inservice injury, his symptoms had progressively increased in severity.

A lay statement from the Veteran's spouse, dated in May 2005, reflects that right before the Veteran was to graduate from his training, she received a telephone call from him advising her that he was in the infirmary due to an injury he sustained during a training exercise.  He was said to have been held for over a week or so and discharged home due to his injury.  His symptoms were said to have increased in severity ever since.

A VA examination report, dated in August 2005, shows that the provided a history consistent with that as set forth above.  He further explained that his in-service injury resulted from combat training during which his right shoulder had been hit with a "purgo stick."  X-rays revealed questionable posterior subluxation of the shoulder joint; post-surgical changes and possible old avulsion injury process; and no other significant finding.  The diagnosis was right shoulder strain.  The examiner concluded that it was impossible to provide an opinion regarding the right shoulder without resorting to speculation.

Following a review of the Veteran's claims file, an addendum to the August 2005 VA examination report was provided by the same examiner in October 2005.  The examiner concluded that there was no indication of any shoulder injury in the service treatment records.  The examiner opined that it was less likely than not that the Veteran's chronic right shoulder disorder was aggravated beyond normal progression or made permanently worse by his brief active duty period.

Private outpatient treatment records from N. E. P., M.D., dated from March 2006 to September 2006 show continued intermittent treatment for symptoms associated with the right shoulder disorder.

A private medical record from K. A. B., M.D., dated in January 2008, shows that it was indicated that the Veteran had multiple dislocations of his right shoulder.  One was said to have occurred in 2000 while he was doing a military exercise.  Up until that point he apparently had been doing well after the high school injury he sustained that had been surgically repaired.  Dr. B. opined that the current shoulder disorder was at least, in part, related to his military service in 2000 and the injury that he sustained at that point.

Initially, the Board finds that although the Veteran's March 2000 report of medical examination shows that he had a history of a single dislocation of the right shoulder at age 16, the report also shows that the impression was a history of right shoulder surgery 11 years earlier with excellent result, and that the Veteran was asymptomatic with no recurrence and no sequelae.  The medical officer certified that he was physically qualified for general military service.  While such findings may suggest a past medical history, they are not indicative of a pre-existing right shoulder disability at the time he entered active service.  38 C.F.R. § 3.304(b) (2010).  As such, he is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111, 1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Having found that the Veteran was in sound physical condition at the time he entered service, the Board's inquiry must ascertain whether he incurred a right shoulder disability as a result of any incident of such service.

The May 2000 service treatment records confirm that the Veteran's right shoulder felt like it gave way three times while at Fort Leonard Wood, and an assessment of instability was provided.  Service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Following service, the private outpatient treatment records and lay statements set forth above show that the Veteran continued to experience symptoms associated with a right shoulder disorder since service.  Further, the Board finds that the Veteran and those providing lay evidence are competent to report observing the onset and continuity of symptomatology during and since service and that such accounts are credible and consistent with the findings of the service treatment records and post-service medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered the August 2005 and October 2005 opinions of the VA examiner.  However, although the examiner concluded that it was less likely than not that the Veteran's chronic right shoulder disorder was aggravated beyond normal progression or made permanently worse by his brief active duty period, this was based on the premise that the service treatment records demonstrated no specific injury to the right shoulder.  Further, it presumes that the Veteran was not sound at service entry.  The Board also finds that this opinion failed to consider that the Veteran was sound at entrance into service, and that the competent and credible lay evidence shows that he injured the right shoulder during training exercises.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in- service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, the Board finds this opinion to be of little probative value.

The Board, however, does find probative the January 2008 opinion of Dr. B., which considers the Veteran's pre-service, in-service, and post-service medical history, to include the competent and credible lay evidence, and which concludes that the current right shoulder disorder was at least, in part, related to his service in 2000 and the injury that he sustained at that point.  This opinion is considered probative as it was definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Based on the foregoing, and giving the benefit of the doubt to the Veteran, the Board finds that service connection for a right shoulder disorder is warranted.


ORDER

Service connection for right shoulder disorder is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a left arm disorder and a low back disorder, each to include as secondary to the right shoulder disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

During the March 2010 hearing, the Veteran asserted that he injured his back and left arm in a November 2005 in a motor vehicle accident that was caused, in part, because the Veteran was unable to properly maneuver his truck in an emergency situation because of his now service-connected right shoulder disorder.  Given that service connection has been granted for the right shoulder disorder, the Board finds that the Veteran should be afforded a VA examination to obtain an opinion as to the likelihood that impairment stemming from his right shoulder disorder impaired his maneuvering of a motor vehicle in November 2005.  Moreover, an opinion should be provided as to whether the right shoulder disorder either (a) caused or (b) aggravates (permanently worsens) the asserted back and left arm disorders.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to ascertain the extent, nature, onset and/or etiology of any low back and left arm disability found to be present.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be accomplished.

The examiner must opine as to whether it is at least as likely as not that impairment from the Veteran's service-connected right shoulder disability resulted, at least in part, to the development or aggravation of any low back or left arm disability found to be present, to include as due to impaired maneuvering of a motor vehicle in November 2005.

In offering this assessment, the examiner must acknowledge and discuss the Veteran's competent report regarding his right shoulder symptoms and resulting impairment.

The examiner must also determine whether any low back and left arm disorder found on examination was either (a) caused by, or (b) is aggravated by the Veteran's service-connected right shoulder disorder.  If the service-connected right shoulder disorder aggravates (i.e., permanently worsens) the low back or left arm disorder, the examiner should identify the impairment attributable to the aggravation.

2.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


